U.S. Department of Justice
Federal Bureau of Prisons
PROGRAM STATEMENT
OPI:
CPD/CSB
NUMBER:
5522.02
DATE:
April 1, 2015

Ion Spectrometry Device Program
/s/
Approved: Charles E. Samuels, Jr.
Director, Federal Bureau of Prisons
1. PURPOSE AND SCOPE
To provide instructions for the Bureau of Prisons (Bureau) Ion Spectrometry Device Program at
institutions.
The possession and use of illegal substances by prison inmates seriously jeopardizes the
Bureau’s mission. The ion spectrometry device is a minimally intrusive method for screening
the belongings, mail, and packages of inmates, contractors, visitors, and volunteers for the
presence of illegal substances:
■ Using the well-established scientific principles of gas chromatography and mass
spectrometry, the device detects trace amounts of illegal substances that may be present on
the person or thing tested.
■ The device is not used to detect an individual’s use of illegal substances.
■ The device manufacturer provides instructional and technical information on operation and
maintenance.
Bureau procedures for searching inmates and non-inmates are well established. Refer to the
Program Statements Searching, Detaining, or ArrestingVisitors to Bureau Grounds and
Faciltities and Searches of Housing Units, Inmates, and Inmate Work Areas. This Program
Statement supplements those policies insofar as the ion spectrometry device program is another
method for lawfully searching persons and things for the presence of illegal substances.
Operating the device requires strict compliance with the manufacturer’s specifications and this
Program Statement to ensure the test results’ accuracy, reliability, and overall integrity.

a. Summary of Changes
Policy Rescinded
P5522.01
Ion Spectrometry Device Program (2/24/2005)
■ Section 2. Clarified language regarding reasonable suspicion searches.
■ Section 5. Added: Searching staff with an ion spectrometry device is prohibited under this
policy. But the Agency reserves the right to institute such searches in the future after
fulfilling its bargaining obligations with the Union.
■ Section 6. Allowed use of powder-free latex gloves as well as cotton gloves.
■ Section 7. Removed “their hands (palm and back).”
■ Updated forms numbering to coincide with national form requirements.
b. Program Objectives. The expected results of this program are:
■ The amount of illegal substances entering Federal prisons will be reduced.
■ Decisions to deny visitors or property entry to Federal prisons will be based on accurate
device test results
■ Visitors denied entry to Bureau facilities will be able to appeal the decision(s) in their cases.
2. DEFINITIONS
a. A Confirmed Positive Test Result exists after the following three things have occurred:
■ An initial positive test for an illegal substance(s).
■ Followed by a “clear” test.
■ Followed by a positive confirmation test for the same illegal substance(s).
b. Reasonable suspicion exists if a staff member knows of facts and circumstances that warrant
rational inferences by a person with correctional experience that a non-inmate may be engaged
in, attempting, or about to engage in criminal or other prohibited activity.
“Hunches,” “gut feelings,” and “mere suspicion” alone do not meet the reasonable suspicion
standard. However, such “feelings” legitimately support continued observation, investigation,
and/or questioning, which may provide the necessary evidence to meet the reasonable suspicion
standard.

P5522.02

4/01/2015

2

3. PROGRAM MANAGEMENT
The following staff are responsible for managing the ion spectrometry device program:
a. National Program Coordinator. The National Program Coordinator is a Central Office
position assigned by the Assistant Director, Correctional Programs Division. This person is
responsible for drafting and implementing national policy, as well as assisting the regional and
institution coordinators with program training and implementation.
b. Regional Program Coordinator. The Regional Program Coordinators are regional positions
assigned by each Regional Director. These persons are responsible for assisting institution
program coordinators with program training and implementation.
c. Institution Program Coordinator. The Institution Program Coordinator is at the
supervisory level. The Institution Program Coordinators are institution positions assigned by
each Warden at institutions using the ion spectrometry device program. These persons are
responsible for the following:
(1) Assigning Operator Privilege Levels. Institution Program Coordinators assign operator
privilege levels as required and defined by the manufacturer’s specifications. These levels may
include:
(a) Administrator. The Institution Coordinator and at least one alternate are assigned
“Administrator” level privileges. Administrators can perform all functions of both the operator
and supervisor levels.
(b) Supervisor. Staff supervising daily operation of the ion spectrometry device program are
assigned “Supervisor” level privileges. Supervisors can perform all functions of the operator
level.
(c) Operator. Staff performing daily operation of the ion spectrometry device, who have been
properly trained, are assigned “Operator” level privileges. Operators can perform basic functions
such as analyzing samples and printing test results.
(2) Operator Training. Institution Program Coordinators ensure staff operating the device are
trained according to the device manufacturer’s specifications as well as this Program Statement,
prior to assuming a post assigned operator level privileges.
(3) Mobility and Storage. Institution Program Coordinators ensure the device is mobile, to
allow testing in various locations, and stored in an area inaccessible by inmates and non- staff
when not used.
P5522.02

4/01/2015

3

(4) Purchasing, Storage, and Accountability of Supplies. Prior to purchasing an ion
spectrometry device, institutions should check with the Office of Security Technology to ensure
the device will meet the needs of the agency. Institution Program Coordinators maintain an
adequate level of device supplies in a secure area, according to manufacturer specifications.
(5) Scheduled Maintenance. Institution Program Coordinators perform and document
necessary device maintenance and repairs according to manufacturer specifications. The Ion
Spectrometry Device Maintenance Summary (BP-A0728) for recording all maintenance and
repairs performed on the device.
(6) Oversight of Testing Procedures. Institution Program Coordinators ensure daily operation
of the ion spectrometry device program is performed in accordance with manufacturer
specifications and Bureau policy. This includes calibration of the machine.
(7) Use of Equipment by Non-Bureau Staff. Institution Program Coordinators ensure the
device is used by non-Bureau staff (e.g., loaned to other law enforcement agencies) only
pursuant to the terms of a Memorandum of Understanding with such agencies.
(8) Compliance with State Requirements. Institution Program Coordinators will ensure the
device is registered in accordance with state guidelines, if necessary.
4. STANDARD EQUIPMENT SETTINGS
This section prescribes standard settings and practices for the program in Bureau institutions.
The Regional Program Coordinator’s approval is required prior to changing these settings.
a. Positive Alarm Threshold Levels. To minimize positive test results based on a visitor’s
casual contact with an illegal substance(s), the device will be set at the manufacturer’s
recommended positive alarm threshold levels.
b. Audible Alarm Turned Off. Any audible alarms should be turned off to minimize possible
embarrassment and disruption when registering a positive test result. Depending upon the model
of the machine, this function may have to be performed by the Institution Program Coordinator.
Instead, a positive test result will only appear to the operator on the screen and computer
printout.
c. Printing Positive Test Results. The device should be set to print all positive test results
automatically for preservation.
The device will not be set to print negative test results.
P5522.02

4/01/2015

4

5. SELECTION METHODS FOR TESTING VISITORS
a. Visitor Testing. All visitors, including contractors and volunteers, except as noted below, are
subject to testing through the ion spectrometry device program:
■ Ordinarily, Department of Justice employees, state and local law enforcement personnel,
Members of Congress, and members of the Judicial Branch are not screened by the device.
However, the Warden reserves the right to test these individuals prior to entering the
institution.
■ Searching staff with an ion spectrometry device is prohibited under this policy. But the
Agency reserves the right to institute such searches in the future after fulfilling its bargaining
obligations with the Union.
■ The institution will inform all contractors and volunteers that they are subject to screening by
this device during their orientation. The Warden will ensure volunteers and contractors are
notified they may be subjected to ion spectrometry testing.
b. Random Selection Testing. While all visitors are subject to testing, institution resources and
time management will ordinarily make testing every visitor impractical. Consequently, random
visitor testing is recommended.
Random selection of visitors for testing must be conducted in an impartial and nondiscriminatory
method. While the daily method of random selection is within each institution’s discretion, the
following guidelines are recommended to ensure consistency and integrity.
A different random selection method must be determined each day prior to testing visitors. Once
determined, it must be recorded on the Ion Spectrometry Device Daily Pre/Post Operation Log
(BP-A0729) and the Ion Spectrometry Device Daily Testing Log (BP-A0730) in the spaces
provided. The Institution Program Coordinator, or designee, will be responsible for determining
what random selection method will be used.
Recommended random selection methods include, but are not limited to, the following examples,
using numbers between one and ten:
■ “Every third visitor.”
■ “Test four, skip two.”
■ “Test two, skip four, test three, skip four.”
c. Reasonable Suspicion Testing. Visitors may be tested out of random order when reasonable
suspicion exists, suggesting the visitor’s possible involvement with illegal substances.
Reasonable suspicion testing is permitted in the following situations:

P5522.02

4/01/2015

5

(1) Observed Suspicious Behavior. Staff may observe behavior of a visitor which suggests
possible involvement with illegal substances and meets the reasonable suspicion standard. For
example, the visitor may attempt to place him/herself in a processing order that would result in
no random testing, or the visitor may display excessive nervousness during questioning or
otherwise.
Staff must be able to define and articulate specific behavior that meets the reasonable suspicion
standard. However, if unsure such behavior meets this standard, employees will contact their
supervisor.
Additionally, intelligence information that meets the reasonable suspicion standard may justify
testing out of random order, even if unsupported by objectively observed behavior; e.g.,
information obtained from a reliable confidential informant shortly before a visit occurs. In
these circumstances, the supervisor or the Institution Program Coordinator will make the
decision to test out of random order. Ordinarily, this will be communicated in writing.
(2) Inmate Suspect List. Intelligence information may meet the reasonable suspicion standard
and suggest a particular inmate’s possible involvement with illegal substances; e.g., monitored
telephone calls, confidential informants, mail monitoring, financial transactions, urine
surveillance, etc.
Special Investigative Supervisor (SIS) staff should provide the Institution Program Coordinator a
list of inmates whose visitors should be tested out of random order due to the presence of
reasonable suspicion that the inmates are involved with illegal substances. The testing of
specific visitors of listed inmates is at the discretion of the Institution Program Coordinator.
The Institution Program Coordinator must provide this list of inmates whose visitors must be
tested out of random order to staff operating the device.
(3) Persons Accompanying a Visitor Who Tests Positive. If an inmate visitor produces a
confirmed positive test result for an illegal substance(s), and is accompanied by other person(s)
requesting to enter the institution, all persons accompanying that visitor should be tested prior to
their entering the institution.
(4) Visitors Previously Testing Positive. Visitors who previously produced confirmed positive
test results for an illegal substance(s) must be tested upon returning to visit for a period of one
year from the date of the last confirmed positive test result. After the one-year period, the visitor
should return to random testing. Procedures will be developed locally to determine how the
names of such visitors will be maintained to provide confidentiality and accessibility.

P5522.02

4/01/2015

6

6. PRE-TESTING PROCEDURES
Device operators must perform the following standard pre-testing procedures prior to daily
testing of persons or things.
a. Documentation. Use the Ion Spectrometry Device Daily Pre/Post Operation Log (BPA0729) to document completed pre-testing procedures.
b. Maintenance Review. Review the Ion Spectrometry Device Maintenance Summary (BPA0728) to ensure scheduled maintenance was performed.
c. Supplies. Contact the Institution Program Coordinator/Supervisor if additional supplies are
needed.
d. Random Selection Method. If preparing to test visitors contact the Institution Program
Coordinator/Supervisor to establish a random selection method.
e. Clean Test Area and Equipment. Clean the device and immediate work area with presaturated wipes to minimize the potential for contamination of test results.
f. Pre-Test Validation. Perform the manufacturer’s pre-test validation steps to ensure the
device is operating correctly. Successfully performing and documenting these steps is required
to support the test results’ validity. Print and save all validation test results. A complete copy of
the manufacturer’s handbook will be kept with the machine and/or otherwise readily available
for use.
If the device fails to complete any of the validation steps successfully, it should be assessed for
necessary troubleshooting, maintenance, or repair.
Upon correcting the situation, all pre-test procedures must be repeated successfully prior to
performing actual tests.
Device operators must wear clean white cotton gloves or powder-free latex gloves while
performing validation procedures. For cost effectiveness, institutions should wash cotton gloves
in the institution laundry and re-use them. The program coordinator will ensure a sufficient
quantity of clean gloves is on hand at all times.
Work Area Test. Conduct a sample test of the immediate surrounding work area, including the
gloves that are worn. This step ensures the absence of contaminants in the work area. Record
the results on the Ion Spectrometry Device Daily Pre/Post Operation Log (BP-A0729). If a

P5522.02

4/01/2015

7

positive test result is obtained, the area must be re-cleaned and tested until a negative result is
obtained.
7. VISITOR TESTING PROCEDURES
Use the following procedures for testing all visitors under the program.
a. Controlled Area. Conduct testing in a controlled area which, following each test, prohibits
contact between processed and unprocessed visitors. This minimizes the opportunity for visitors
to transfer illegal substances after testing.
b. Documentation. Document all visitor testing on the Ion Spectrometry Device Daily Testing
Log (BP-A0730).
c. Explanations to Visitors. Carefully explain the testing process to visitors, being certain to
cover the following points:
■ The device tests for the presence of illegal substances, not an individual’s use of illegal
substances.
■ Explain the manner in which the test will be conducted; e.g., “the hand-held device will be
passed over your, pants pockets, waist area, pants cuffs (or shoe area), and personal
identification.”
■ Visitors are free to refuse the test and depart the institution grounds immediately.
■ A visitor’s refusal to be tested, by itself, is not a sufficient basis for detaining the individual
or contacting Federal/local law enforcement for further investigation. This information,
however, should be relayed to the SIS office for intelligence purposes.
d. Testing Method. Test visitors by passing the hand-held device over:
■
■
■
■

The tops of the front pants pockets.
The visitor’s waist area.
The pants cuff (or shoe area).
Personal identification (both sides).

The visitor must remain directly in front of the testing station during all testing procedures.
e. Initial Test Results. All initial test results, whether positive or negative, must be recorded on
the Ion Spectrometry Daily Testing Log BP-A0730
Visitors testing negative should be permitted entry unless prohibited for other reasons.

P5522.02

4/01/2015

8

Visitors testing positive must remain at the testing station for further processing under Section 8.
8. CONFIRMATION TESTING PROCEDURES
Use these procedures to confirm a visitor’s initial positive test result:
a. Explanations to Visitors. Staff must carefully and professionally explain to the visitor that a
repeat test must be performed to confirm the initial test’s accuracy.
The visitor must remain directly in front of the testing station during the confirmation testing,
and may not use the restroom or otherwise attend to personal hygiene before confirmation
testing. Any violation of this rule will result in a supervisor being notified to determine if the
visitor will be allowed to visit on this date.
The visitor is free to refuse confirmation testing and depart the institution grounds immediately.
A visitor’s refusal to be tested, by itself, is not a sufficient basis for detaining the individual or
contacting Federal/local law enforcement for further investigation. This information, however,
should be relayed to the SIS office for intelligence purposes.
b. “Clear” Test Procedures. Perform the following “clear” test to eliminate the possibility that
equipment contamination caused an initial positive test result:
■ Remove original gloves and replace with new ones. Wipe the surface area of the testing
device with a pre-saturated wipe.
■ With a fresh testing device, test the actual gloves that will be worn by the operator. If this
test is positive, repeat the “clearing” process until a negative test is obtained. If a negative
test cannot be obtained, the Institution Program Coordinator should be contacted for possible
troubleshooting, maintenance, or repair of the device. Once a negative test is obtained,
proceed with the confirmation test.
■ If a negative “clear” test cannot be obtained and testing is halted for the day, visitors should
not be denied entry solely on an unconfirmed initial positive test result.
c. Confirmation Test. Conduct a confirmation test of the visitor similar to the initial test.
Confirmed positive test results must be documented on the Ion Spectrometry Device Positive
Alarm Log (BP-A0731). Visitors testing negative should be permitted entry unless prohibited
for other reasons.
A confirmation test that is negative for the substance(s) that initially tested positive, but is
positive for a new substance(s), must be treated as an initial positive test for the new

P5522.02

4/01/2015

9

substance(s). A confirmation test for the new substance(s) must be performed according to these
procedures.
9. CONFIRMED POSITIVE TEST RESULTS
Staff must take precautions to prevent illegal substances from entering Bureau institutions.
This includes the possibility that a visitor may conceal an illegal substance(s) in a body cavity, or
by oral consumption, which is expelled after gaining entrance to the institution.
Furthermore, delivery of an illegal substance(s) can occur directly to an inmate or other person,
or may be concealed on the institution grounds for later retrieval by an inmate or other person.
Consequently, to protect the safety, security, and orderly operation of Bureau institutions, a
confirmed positive test result for an illegal substance(s) may satisfy the reasonable suspicion
standard, warranting further investigation, searches, controlled visitation, or denied visitation.
Consistent with the Program Statement Searching, Detaining, or Arresting Visitors to Bureau
Grounds and Facilities, Wardens should assess every situation in which a visitor produces a
confirmed positive test on its own merits in reaching a final decision.
Pursuant to that Program Statement, Wardens possess broad discretion to require pat/visual
searches as a prerequisite to visitation, controlled or non-contact visitation, or a complete denial
of visitation.
a. Pat or Visual Searches. Refer to Program Statement Searching, Detaining, or
ArrestingVisitors to Bureau Grounds and Facilities.
b. Controlled Visitation. Visitors producing a confirmed positive test result may be subject to
restricted visiting in accordance with the Program Statement Searching, Detaining, or
Arresting Visitors to Bureau Grounds and Facilities. As indicated in that policy, the Warden
must authorize controlled visitation.
c. Denied Visitation. Visitors producing a confirmed positive test result may be denied
visiting in accord with the Program Statement Searching, Detaining, or Arresting Visitors to
Bureau Grounds and Facilities.
Denial of visitation must be authorized by the Warden or designee. If denied visitation based on
a confirmed positive test result, the visitor may seek a re-entry after 48 hours.

P5522.02

4/01/2015

10

Subsequent confirmed positive tests that result in denial of visitation will be handled as follows:
■ Second Occurrence. The visitor’s visiting privilege will be suspended for 30 days.
■ Third Occurrence. The visitor’s visiting privilege will be suspended for 90 days.
■ Fourth and Subsequent Occurrences. The visitor’s visiting privilege will be suspended for
180 days.
Another institution may use a visitor’s previously confirmed positive test results from one
institution as a foundation for increasing the consequences of the same inmate visitor
incrementally, as indicated above.
d. Explanations to Visitors. Staff authorized to deny a visit must explain carefully and
professionally to the visitor that he/she tested positive for the presence of an illegal substance,
and the resulting consequences. When denying visitation, staff must also observe the following
procedures.
If visiting is denied, the visitor will be given a completed Notice of Denied Visitation form (BPA0732). This form also instructs the visitor how to appeal a denial of visitation to the Warden
(see Section 12).
Visitors must be reminded the device tests only for the presence, and not the use, of illegal
substances.
Visitors must not be informed of the type of substance for which they tested positive. This is to
prevent the visitor from fabricating a physician’s verification that attempts to justify the presence
of the particular substance.
Staff must not explore or discuss with visitors the possible source(s) from which contact with an
illegal substance(s) may have occurred. Staff may inform visitors, however, that the device is
calibrated to register positive test results only at levels greater than would normally be
encountered through casual contact.
e. Documentation. Complete and accurate documentation is vital to the program’s integrity.
The following documentation must be completed and retained following every visitor’s positive
confirmation test for an illegal substance(s).
(1) Ion Spectrometry Device - Positive Alarm Log (BP-A0731, Page 1). This includes
recording pertinent information as defined on the form and attaching the device’s relevant
computer printouts.

P5522.02

4/01/2015

11

(2) Positive Alarm History (BP-A0731, Page 2). Once completed, this includes the visitor’s
prior history of confirmed positive test results, if any, obtained from the Inmate Visiting
Computer Program. Attach the visitor’s – Notice of Denied Visitation form (BP-A0732) to this
form.
(3) Inmate Visiting Computer Program “COMMENTS.” Ensure appropriate entry noting
the:
■
■
■
■

Date.
Time.
Positive alarm.
The consequence resulting from each positive test.

10. INMATE TESTING
Consistent with the Program Statement Searches of Housing Units, Inmates, and Inmate
Work Areas, the ion spectrometry device may be used to test for the presence of illegal
substances on inmates, their personal belongings, housing units, and work areas.
The following implementing procedures apply:
a. Pre/Post Testing Procedures. Staff must follow the pre- and post-testing procedures
described in Sections 6. and 12, including using an Ion Spectrometry Device Daily Pre/Post
Operation Log form (BP-A0729).
b. Testing Procedures. Staff must follow the manufacturer’s specifications for performing tests
of persons, places, and/or objects.
c. Positive Test Results. Positive test results must be documented and maintained by the
Institution Program Coordinator and include:
■
■
■
■

Date and time test was performed.
Person, place, or thing producing the positive test result.
Inmate name and register number (if any) associated with the positive test result.
Device operator’s name and signature.

An initial positive test result for an illegal substance(s) may be used to justify further
investigative activity; e.g., inmate interviews, placements in administrative detention, reasonable
suspicion urinalysis testing and placement on a suspect test list, visual search of inmate and

P5522.02

4/01/2015

12

living quarters, focused correspondence or telephone reviews, etc. Evidence obtained as the
result of further investigation may support inmate disciplinary proceedings.
An initial positive test result may also be used to support programming decisions reasonably
related to the inmate’s possible involvement with illegal substances; e.g., revocation of gate pass
or community program involvement.
Such administrative status changes should relate only to those programming aspects connected to
the suspected means of introducing, distributing, or using illegal substances. Such program
changes are not punitive in nature, but rather reasonably related to the legitimate penological
interests of preventing inmate use of illicit substances.
d. Inmate Discipline. Staff must not initiate inmate discipline proceedings based solely on a
positive ion spectrometry device test result for illegal substance(s). Under the Program
Statement Inmate Discipline Program, “possession” and/or “introduction” of illegal substance
charges are ordinarily understood to apply when usable amounts of illegal substance(s) are
confiscated; e.g., amounts visible to the unaided observer.
Consequently, evidence in addition to the positive ion spectrometry device test result itself must
exist to support inmate disciplinary proceedings; e.g., a usable amount of illicit substance or a
positive urinalysis test.
11. POST-TESTING PROCEDURES
The following standard post- testing procedures must be followed at each institution using an ion
spectrometry device. These procedures must be followed regardless of the type of testing
performed that day − visitors, inmates, or packages.
a. Post-Testing Validation Test. After completing the day’s testing, perform a validation test
identical to the one performed at the beginning of the day’s testing (see Section 6.f.). Record the
results on the Ion Spectrometry Device Daily Pre/Post Operation Log (BP-A0729).
b. Storage. When not used for testing, the Institution Program Coordinator must ensure the
device is stored in an area inaccessible by inmates and non-staff.
12. APPEALS
a. Visitors. Visitors denied entrance to an institution based on a confirmed positive test result
for the presence of an illegal substance(s) may appeal in writing to the Warden.

P5522.02

4/01/2015

13

Written appeals should indicate the visitor’s name, address, and purpose for visiting, including
the inmate’s name and register number, if applicable.
Written appeals should also indicate the location, date, and time of testing positive. Visitors
appealing the denial of a visitation may include a physician’s verification indicating a prescribed
substance(s), in an effort to explain confirmed positive test results.
If dissatisfied with the Warden’s response, visitors may further appeal to the appropriate
Regional Director. Wardens’ responses should inform the visitor of the identity and location of
the appropriate Regional Director.
If dissatisfied with the Regional Director’s response, visitors may further appeal to the Assistant
Director, Correctional Programs Division, Central Office. Regional Directors’ responses should
inform the visitor of the identity and location of the Assistant Director.
b. Inmates. Inmates may seek formal review of grievances through the Bureau’s
Administrative Remedy Program.
13. TRAINING
The Institution Program Coordinator will ensure staff operating the device are trained to the
manufacturer’s specifications. No staff will be expected to operate the device without proper
training.
14. RECORD KEEPING
The SIS will retrieve and maintain all records referred to in this Program Statement. The IPC
will ensure all required forms and notices were completed and forwarded to appropriate staff
member(s). All records will be retained for a minimum period of two years.
15. INSTITUTION SUPPLEMENT
Each institution using an ion spectrometry device will have an Institution Supplement indicating
the Institution Program Coordinator by title.
16. AGENCY ACA ACCREDITATION PROVISIONS
■ American Correctional Association Standards for Adult Correctional Institutions, 4th Edition:
4-4186 and 4-4503
■ American Correctional Association Performance Based Standards for Adult Local Detention
Facilities, 4th Addition: 4-ALDF-2A-13 and 4-ALDF-5B-04
P5522.02

4/01/2015

14

■ American Correctional Association Standards for Administration of Correctional Agencies,
2nd Edition: None.
REFERENCES
Program Statements
P1330.18
Administrative Remedy Program (1/06/14)
P5270.09
Inmate Discipline Program (7/08/11)
P5500.14
Correctional Services Procedures Manual (10/9/12)
P5510.15
Searching, Detaining, or Arresting Visitors to Bureau Grounds and Facilities
(7/17/13)
P5521.05
Searches of Housing Units, Inmates, and Inmate Work Areas (6/30/97)
BOP Forms (available on Sallyport)
BP-A0728
Ion Spectrometry Device Maintenance Summary
BP-A0729
Ion Spectrometry Device Daily Pre/Post Operation Log
BP-A0730
Ion Spectrometry Device Daily Testing Log
BP-A0731
Ion Spectrometry Device Positive Alarm Log
BP-A0732
Ion Spectrometry Device − Notice of Denied Visitation
Records Retention
Requirements and retention guidance for records and information applicable to this program are
available in the Records and Information Disposition Schedule (RIDS) on Sallyport.

P5522.02

4/01/2015

15

